DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending. 
Claims 1-14 have been examined.
Claims 1-14 are rejected.

Priority
	Priority to CON 15/531695 filed on 05/30/2017, which claims priority to 371 PCT/US15/63674 filed on 12/03/2015, which claims priority to application 62/087692 filed on 12/04/2014 is accepted.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/05/2021, 11/09/2021, 04/07/022, 05/12/2022, and 09/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (International Application Published Under the PCT WO 97/31641, Published 09/04/1997) in view of Fourie (US Patent Application Publication 2006/0111398 A1, Published 05/25/2006) and Canini et al. (Understanding hepatitis delta virus dynamic and anti-viral efficacy of prenylation inhibitor lonafarnib, Published 10/2014).
The claims are directed to a method of treating hepatitis delta virus infection in a human comprising administering tipifarnib at daily dose of 200mg to 600mg for at least about 60 days. 
Casey et al. teach treating hepatitis delta virus infection comprising administering a farnesyltransferase inhibitor (abstract). The amount of compound to be administered to effect inhibition of farnesyl transferase varies … an optimum dose can be selected for a particular patient, given the patients age, weight, status and responsiveness (page 10, lines 7-17). 
Casey et al. lacks a teaching wherein the farnesyltransferase inhibitor is tipifarnib. Casey et al. also lacks a teaching of the instant dosage and regimen.
Fourie teaches tipifarnib is a farnesyltransferase inhibitor (abstract). 
Canini et al. teach the prenylation inhibitor lonafarnib is administered to human patients at twice daily dose of 100mg or 200mg for treatment of hepatitis delta virus (page 317 A, abstract 234). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use tipifarnib to treat hepatitis delta virus infections and have a reasonable expectation of success. One would have been motivated to do so since Casey et al. teach that farnesyltransferase inhibitors such as tipifarnib are useful in treating tipifarnib.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the dosage and regimen of administering tipifarnib to the instantly claimed dosage and regimen and have a reasonable expectation of success. One would have been motivated to do so since Casey et al. teach that the optimum dose and regimen is determined based on the farnesyltransferase inhibitor and patient it is to be administered to. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Claims 2, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (International Application Published Under the PCT WO 97/31641, Published 09/04/1997) in view of Fourie (US Patent Application Publication 2006/0111398 A1, Published 05/25/2006) and Canini et al. (Understanding hepatitis delta virus dynamic and anti-viral efficacy of prenylation inhibitor lonafarnib, Published 10/2014) as applied to claims 1, 7-11, 34, and 43  above, and further in view of Erhardt et al. (Treatment of chronic hepatitis delta with pegylated interferon-αb, Published 06/28/2006).
The claims are further directed to method further comprising administering the patient a pegylated interferon-α.
The teachings of Casey et al., Fourie, and Canini et al. are discussed above.
Casey et al., Fourie, and Canini et al. lack a teaching wherein the patient is administered pegylated interferon-α.
Erhardt et al. teach treating hepatitis D virus infection with pegylated interferon-αb (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer pegylated interferon-αb in combination with a farnesyltransferase inhibitor and have a reasonable expectation of success. One would have been motivated to do so since both are taught to be used for treating hepatitis delta virus infections. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Claims 3, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (International Application Published Under the PCT WO 97/31641, Published 09/04/1997) in view of Fourie (US Patent Application Publication 2006/0111398 A1, Published 05/25/2006) and Canini et al. (Understanding hepatitis delta virus dynamic and anti-viral efficacy of prenylation inhibitor lonafarnib, Published 10/2014) as applied to claims 1, 7-11, 34, and 43  above, and further in view of Blanchet et al. (Use of FDA approved therapeutics with hNTCP metabolic inhibitory properties to impair the HDV lifecycle, Published 04/06/2014).
The claims are further directed to method further comprising administering the patient ritonavir. 
The teachings of Casey et al., Fourie, and Canini et al. are discussed above.
Casey et al., Fourie, and Canini et al. lack a teaching wherein the patient is administered ritonavir.
Blanchet et al. teach ritonavir is useful for treatment of HDV infection (page 114, column 2, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer ritonavir in combination with a farnesyltransferase inhibitor and have a reasonable expectation of success. One would have been motivated to do so since both are taught to be used for treating hepatitis delta virus infections. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/               Primary Examiner, Art Unit 1617